
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.10



WITNESS SYSTEMS, INC.
DIRECTOR AND KEY EXECUTIVE STOCK OWNERSHIP INCENTIVE POLICY


        The purpose of this Policy is to promote the interests of Witness
Systems, Inc. (the "Company") by aligning the interests of the Company's key
executives and directors with the interests of unaffiliated shareholders of the
Company by encouraging members of its Board of Directors and key executives to
purchase shares of the Company's common stock (the "Shares") and by providing an
additional incentive for such persons to work to increase the value of the
Shares. The Policy provides for the automatic grant of options ("Options")
concurrent with the participants purchase of Shares in the open market.

        Up to 15,000 Options are available for grant under this Policy to each
participant. Options shall be issued under the Witness Systems, Inc. Amended and
Restated Stock Incentive Plan, as amended (the "Plan").

        The effective date of this Policy is the date it is adopted by the
Company's Board of Directors, as noted in resolutions effectuating such adoption
and will remain in effect until March 15, 2004, unless extended by the Board.

        The individuals eligible to participate in this Policy shall be those
who, as of the Purchase Date (defined below), are members of the Company's
i) Board of Directors or ii) senior management team.

        During the term of this Policy, any person who purchases at least 500
Shares and up to 3,000 Shares in the open market (during open window periods)
shall be automatically and immediately granted five Options (the "Purchase
Date") for each Share purchased. The Shares purchased in the open market must be
held for a minimum period of time (so long as the participant is affiliated with
the Company). Half of the Shares must be held for one year and the other half of
the shares must be held for two years. In the event that any of the Shares are
held for a shorter period than required, and assuming the participant is still
associated with the Company, then a pro rata number of options shall be
forfeited if so determined by the Board, acting in its sole discretion.

        Subject to adjustment in accordance with Section 11 of the Plan, the
exercise price for each Option shall be equal to the closing sale price of WITS
as reflected on Nasdaq on the Purchase Date.

        The Options granted under this Policy shall vest as follows:

        (a)   One half of the Options shall vest on the first anniversary of the
Purchase Date; and

        (b)   The remaining Options shall vest in 12 equal installments in
months 13 to 24 following the Purchase Date.

        This Policy may be amended or terminated by the Board to the extent that
the Board deems necessary or appropriate.

1

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.10



WITNESS SYSTEMS, INC. DIRECTOR AND KEY EXECUTIVE STOCK OWNERSHIP INCENTIVE
POLICY
